Citation Nr: 9912905	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-13 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

A. Cubano, M.D. and Appellant's mother




INTRODUCTION

The veteran served on active duty from June 1994 to April 
1996.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in San Juan, Puerto 
Rico (hereinafter RO).


FINDINGS OF FACT

The veteran's psychiatric disorder in service was the 
precursor to his currently diagnosed schizophrenia, which 
became manifest to a compensable degree within one year of 
service discharge.


CONCLUSION OF LAW

Schizophrenia was incurred in military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal that in November 
1995, the veteran was hospitalized with symptoms of 
depression, insomnia, agitation, anhedonia, and command 
auditory hallucinations.  It was noted that during the course 
of the hospitalization, the veteran was markedly depressed 
and isolated, but gradually his mood improved.  The diagnosis 
was adjustment disorder with mixed emotional features, 
depression and anxiety.  Approximately one week later, the 
veteran was again hospitalized with the transfer diagnosis of 
rule out schizophrenia, depressive type.  

He was then transferred to Walter Reed Army Medical Center.  
It was noted that the veteran began having crying spells soon 
after entering into military service, and further complained 
of difficulty with sleep, auditory hallucinations, and visual 
hallucinations.  At the time of admission into Walter Reed 
Army Medical Center, the veteran complained of auditory and 
visual hallucinations, depressed mood, decreased sleep, 
decreased concentration, decreased appetite, and anhedonia.  
He denied suicidal or homicidal ideation, and manic or 
hypomanic symptoms.  It was noted that on admission, the 
veteran's medications included Haldol and Prozac.  The mental 
status examination noted that the veteran was slow to answer 
but cooperative, with eye contact approximately 50 to 60 
percent.  His speech was soft but of normal rate, rhythm, and 
tone.  His thought process was clear linear and goal 
directed.  It was noted that the veteran did not appear to be 
responding to any internal stimuli.  The veteran was 
prescribed risperidone but through observation and testing, 
the neuroleptic medication was discontinued.  It was noted 
that since discontinuance of antipsychotic medications, the 
auditory and visual hallucinations had abated.  Psychological 
testing indicated that the veteran did not have a thought 
disorder.  It was opined that the auditory and visual 
hallucinations were culturally influenced, as well as stress 
related.  On discharge, the diagnoses included adjustment 
disorder, with depressed mood, moderate, and personality 
disorder.  It was recommended that the veteran be separated 
from military service.  

Subsequent to service discharge, the veteran was afforded 
psychological testing in November 1996.  It was noted that 
the veteran was taking Prozac, Benadryl, and Haldol.  The 
veteran appeared generally guarded, but responsive.  Rapport 
was adequate with a moderate anxiety level.  He was generally 
attentive to the required tasks.  There was no clear clinical 
evidence of a perceptual and/or thought disorder.  The 
veteran was in full contact with reality.  It was concluded 
that the veteran was functioning within the low average range 
of intelligence.  Minor motor difficulties were observed 
which may indicated the disorganizing presence of anxiety.  
The testing was not suggestive of short-term visual memory.  
Other test data indicated the veteran was very immature, 
childish, dependent, and evasive.  His social and 
interpersonal skills were limited.  Low self-esteem was noted 
and he was depressed and anxious.  On the basis of the 
results of the examination and the limited information 
provided by the veteran, the test could only find some 
support for the diagnostic impression of personality disorder 
with strong dependent features.  

A social and industrial survey was conducted in January 1997.  
The veteran was living at home with his parents.  He had 
three years of college education.  It was noted that the 
veteran was divorced with an eight month old daughter who 
lived with her mother.  The veteran's mother reported that 
the veteran was withdrawn and unable to participate with 
social activities.  It was further noted that the had poor 
communication skills with relatives and was not able to work 
or study.  She stated that the veteran's only interest in 
staying alive was for her and his daughter.  The veteran's 
uncle stated that the veteran was unable to finish any 
activity or tasks assigned to him.  He further noted that the 
veteran had no desire to get involved with anything, to 
include taking care of his personal appearance.  The 
veteran's neighbors commented that after service, they were 
unable to talk to him and he did not socialize with them or 
anyone else.  The veteran was interviewed but kept his head 
down, and only answered yes and no questions. 

A private medical report from A. Cubano, M.D., reported 
treating the veteran beginning in December 1996.  It was 
noted that the veteran stayed home, secluded, with strong 
suicidal ruminations, only living for his mother and 
daughter.  The veteran noted that people were against him.  
Auditory hallucinations were reported and the veteran's 
affect and mood were reported as flat.  He was noted as 
partially disoriented in time and space, and would get lost 
in known places.  It was reported that the veteran forgot 
dates and times, and his immediate and recent event memory 
was poor.  He was easily distracted and confused and his 
intellectual functions were poor.  His judgment was reported 
as impulsive and his insight was poor.  The veteran's 
attention span was short and it was noted that he could not 
concentrate.  It was reported that the veteran was socially 
withdrawn, was suspicious of strangers, and could not handle 
stress.  The diagnosis was schizophrenia, undifferentiated 
type with psychotic features.  

A VA examination conducted in February 1996, noted that the 
veteran was well developed, well nourished, and adequately 
dressed and groomed.  His attitude during the examination was 
passive, quiet, and nonspontaneous with a sad facial 
expression.  He was aware, but poorly elaborate in his 
answers although relevant and coherent.  The content dealt 
with isolation and avoidance of others.  It was noted that 
the veteran remained at home and not involved with any 
activities, with no interest in his surroundings.  The 
veteran reported interrupted sleep and a vague reference to 
auditory hallucinations was made.  There were no delusions, 
and no active suicidal or homicidal ideas.  Affect was 
constricted and mood was depressed.  He was oriented to 
person, place, and time.  Memory was fairly preserved and his 
intellectual capacity was average.  Judgment was fair and 
insight was poor.  The diagnoses were major depression with 
questionable psychotic features and dependent personality 
disorder.  

In September 1997, Dr. Cubano and the veteran's mother 
testified at a personal hearing before the RO.  Dr. Cubano 
testified that the veteran did not have an adjustment 
disorder in service, rather it was the beginnings of 
schizophrenia.  He stated that the veteran was treated with 
Haldol while in service, which is an anti-psychotic drug.  
Dr. Cubano stated that he knew the veteran prior to entry 
into service, and he was normal in accordance with his age.  
However, after service the veteran showed a different 
emotional picture and personality.  Dr. Cubano testified that 
the veteran's current schizophrenia began during military 
service.  He further stated that due to his schizophrenia, 
the veteran is totally disabled.  The veteran's mother 
testified that she observed no unusual behavior prior to 
service entry.  However, she noted that after he finished his 
training and returned home, he had changed.  He was 
uncommunicative and withdrawn. 

A report from Dr. Cubano dated in August 1997, stated that 
the veteran remained secluded at home and has constant 
suicidal ruminations and command auditory hallucinations.  
Visual hallucinations were also reported.  On examination, it 
was noted that the veteran was skinny and had lost a 
considerable amount of weight.  His facial expression was one 
of sadness and aloofness.  He was uncooperative and not 
spontaneous.  Psychomotor retardation, incoherence, and 
irrelevance, with flight of ideas were reported.  Affect and 
mood were superficial.  He was partially disoriented in the 
three spheres.  It was noted that the veteran was hostile, 
with a strange and disruptive behavior.  Memory for immediate 
events was poor, as was past memory.  His attention span was 
short, and he was easily distracted.  Judgment was reported 
as impulsive and insight was poor.  It was reported that the 
veteran preferred to be alone and secluded, and was socially 
withdrawn.  The diagnosis was schizophrenia, undifferentiated 
type, chronic, with psychosis.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (1998).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Moreover, in the case of 
schizophrenia, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.307, 3.309.

In the instant case, the veteran has been diagnosed with 
schizophrenia within the presumptive period after service 
discharge.  Further, Dr. Cubano has made findings that the 
veteran is totally disabled due to his schizophrenia and the 
evidence as reported supports a finding of a compensable 
evaluation for schizophrenia.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9204 (1998).  The Board is aware that the VA 
examiners found major depression in February 1997; however, 
questionable psychotic features were also found.  During 
military service, the veteran was hospitalized with a 
diagnosis of schizophrenia being considered as well as major 
depression with psychotic features.  It is also noted that 
the veteran was treated with anti-psychotic medication while 
in service.  

Although there is a contradiction between the private 
findings and the findings of the VA examiners, the Board 
finds all the evidence of record to be in equipoise.  It is 
the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin such doubt 
will be resolved in favor of the claimant.  Therefore, after 
affording the veteran the benefit of any doubt in the matter, 
service connection for schizophrenia is warranted.  38 
U.S.C.A. § 5107.


ORDER

Service connection for schizophrenia is granted.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

